

	

		II

		109th CONGRESS

		1st Session

		S. 1744

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Nelson of Florida

			 (for himself and Mr. Bingaman) introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To prohibit price gouging relating to

		  gasoline and diesel fuels in areas affected by major

		  disasters.

	

	

		1.Short titleThis Act may be cited as the

			 Price Gouging Act of

			 2005.

		2.Price gouging

			 prohibition following major disasters

			The Federal Trade Commission Act (15 U.S.C.

			 41 et seq.) is amended—

				(1)by redesignating sections 25 and 26 (15

			 U.S.C. 57c, 58) as sections 26 and 27, respectively; and

				(2)by inserting after section 24 (15 U.S.C.

			 57b–5) the following:

					

						25.Protection from price

				gouging following major disasters

							(a)DefinitionsIn this section:

								(1)Affected

				areaThe term affected

				area means an area affected by a major disaster declared by the

				President under Federal law in existence on the date of enactment of this

				subsection.

								(2)Price

				gougingThe term price

				gouging means the charging of an unconscionably excessive price by a

				supplier in an affected area.

								(3)SupplierThe term supplier means any

				person that sells gasoline or diesel fuel for resale or ultimate

				consumption.

								(4)Unconscionably

				excessive priceThe term

				unconscionably excessive price means a price charged in an

				affected area for gasoline or diesel fuel that—

									(A)represents a gross disparity, as determined

				by the Commission in accordance with subsection (e), between the price charged

				for gasoline or diesel fuel and the average price of gasoline or diesel fuel

				charged by suppliers in the affected area during the 30-day period immediately

				before the President declares the existence of a major disaster; and

									(B)is not attributable to increased wholesale

				or operational costs incurred by the supplier in connection with the sale of

				gasoline or diesel fuel.

									(b)Determination

				of the CommissionFollowing

				the declaration of a major disaster by the President, the Commission

				shall—

								(1)consult with the Attorney General, the

				United States Attorney for the district in which the disaster occurred, and

				State and local law enforcement officials to determine whether any supplier in

				the affected area is charging or has charged an unconscionably excessive price

				for gasoline or diesel fuel provided in the affected area; and

								(2)establish within the Commission—

									(A)a toll-free hotline that a consumer may

				call to report an incidence of price gouging in the affected area; and

									(B)a program to develop and distribute to the

				public informational materials in English and Spanish to assist residents of

				the affected area in detecting and avoiding price gouging.

									(c)Price gouging

				involving disaster victims

								(1)OffenseDuring the 180-day period after the date on

				which a major disaster is declared by the President, no supplier shall sell, or

				offer to sell, gasoline or diesel fuel in an affected area at an unconscionably

				excessive price.

								(2)Action by

				Commission

									(A)In

				generalDuring the period

				described in paragraph (1), the Commission shall conduct investigations to

				determine whether any supplier in an affected area is in violation of paragraph

				(1).

									(B)Positive

				determinationIf the

				Commission determines under subparagraph (A) that a supplier is in violation of

				paragraph (1), the Commission shall take any action the Commission determines

				to be appropriate to remedy the violation.

									(3)Civil

				penaltiesA supplier that

				commits an offense described in paragraph (1) may, in a civil action brought in

				a court of competent jurisdiction, be subject to—

									(A)a civil penalty of not more than

				$500,000;

									(B)an order to pay special and punitive

				damages;

									(C)an order to pay reasonable attorney's

				fees;

									(D)an order to pay costs of litigation

				relating to the offense;

									(E)an order for disgorgement of profits earned

				as a result of a violation of paragraph (1); and

									(F)any other relief determined by the court to

				be appropriate.

									(4)Criminal

				penaltyA supplier that

				knowingly commits an offense described in paragraph (1) shall be imprisoned not

				more than 1 year.

								(5)Action by

				victimsA person, Federal

				agency, State, or local government that suffers loss or damage as a result of a

				violation of paragraph (1) may bring a civil action against a supplier in any

				court of competent jurisdiction for disgorgement, special or punitive damages,

				injunctive relief, reasonable attorney's fees, costs of the litigation, and any

				other appropriate legal or equitable relief.

								(6)Action by State

				attorneys generalAn attorney

				general of a State, or other authorized State official, may bring a civil

				action in the name of the State, on behalf of persons residing in the State, in

				any court of competent jurisdiction for disgorgement, special or punitive

				damages, reasonable attorney's fees, costs of litigation, and any other

				appropriate legal or equitable relief.

								(7)No

				preemptionNothing in this

				section preempts any State law.

								(d)ReportNot later than 1 year after the date of

				enactment of this subsection, and annually thereafter, the Commission shall

				submit to the Committee on Commerce, Science, and Transportation of the Senate

				and the Committee on Energy and Commerce of the House of Representatives a

				report describing—

								(1)the number of price gouging complaints

				received by the Commission for each major disaster declared by the President

				during the preceding year;

								(2)the number of price gouging investigations

				of the Commission initiated, in progress, and completed as of the date on which

				the report is prepared;

								(3)the number of enforcement actions of the

				Commission initiated, in progress, and completed as of the date on which the

				report is prepared;

								(4)an evaluation of the effectiveness of the

				toll-free hotline and program established under subsection (b)(2); and

								(5)recommendations for any additional action

				with respect to the implementation or effectiveness of this section.

								(e)Definition of

				gross disparityNot later

				than 180 days after the date of enactment of this subsection, the Commission

				shall promulgate regulations to define the term gross disparity

				for purposes of this

				section.

							.

				3.Effect of

			 ActNothing in this Act, or an

			 amendment made by this Act, affects any authority of the Federal Trade

			 Commission in existence on the date of enactment of this Act with respect to

			 price gouging actions.

		

